Citation Nr: 0024147	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1,062.00.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1954 to Ju1y 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Regional Office (RO) in Louisville, 
Kentucky, which denied entitlement to waiver of recovery of 
an overpayment in the amount of $1,062.00.  

The veteran requested a hearing before a Member of the Board, 
and accepted a videoconference hearing instead of an in-
person hearing.  The requested videoconference was conducted 
in July 1999 by the undersigned Acting Board Member.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's failure to promptly report that his wife 
had received an inheritance led to the creation of the 
overpayment.

3.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran.

4.  While there was some fault on the part on the veteran, it 
would defeat the purpose of the benefit to recover the 
resulting overpayment, in the calculated amount of $1,062.00.



CONCLUSIONS OF LAW

1.  Waiver is not precluded by fraud, misrepresentation or 
bad faith.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2000).

2.  Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $1,062 would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
waiver of recovery of an overpayment of disability 
compensation benefits is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  That is, he has presented a claim which is 
not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard his claim and that no 
further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).

The Board notes that the basic facts of this case are not in 
dispute.  The veteran, who was nearing 60 years of age, 
sought pension benefits in 1992.  He was awarded the claimed 
benefits in early 1993.  At that time, the veteran reported 
that he had no income.  The April 1993 award letter notified 
the veteran that his rate of pension "is based on no income.  
If your income should change, please notify our office 
immediately."  The letter also notified the veteran that his 
pension rate included an added amount for his wife, and 
advised him to notify VA if his dependents changed.  
Significantly, this letter did not advise the veteran as to 
any responsibility if his wife's income changed.  

In July 1993, the veteran reported that he had been awarded 
Social Security disability (SSD) benefits.  The award letter 
from the Social Security Administration indicted that he 
would receive the first payment of such benefits in early 
July 1993.  By a letter dated in July 1993, the RO informed 
the veteran that his pension benefits would be reduced to 
$142 monthly as a result of this increased income.  

In October 1993, the veteran submitted an Eligibility 
Verification Report (EVR), VA Form 21-0516, which accurately 
reflected the veteran's monthly SSD income of $689 and Social 
Security Supplement Income (SSI) to his wife of $197 monthly.  
A letter from the RO to the veteran later in October 1993 
establishing the continuing level of the veteran's pension 
award reflected calculation of the veteran's income, and a 
calculation of $0 income for his wife.  

In January 1999, the veteran reported that his wife had 
received a one-time payment of inheritance in the gross 
amount of $30,535.  Following that report, the veteran's 
pension benefits were terminated because the family income 
had exceeded the allowable yearly income.  He was informed 
that he could reapply for pension in late June 1999, as he 
would again be eligible for pension beginning in July 1999 
remained below the yearly income limitation after that time.  
In February 1999, the veteran was informed that an 
overpayment of pension benefits in the amount of $1062.00 had 
been created.  

The veteran testified that, when he first inquired as to the 
effect of his wife's inheritance on his pension benefit, he 
was told that her inheritance would not count, just as her 
income did not count, so he did not report it.  Apparently, 
when the veteran later received additional information 
indicating that his wife's inheritance would affect his 
pension benefit, he did report that family income.  The Board 
notes that it is not clear from the evidence when or how the 
veteran first learned that the inheritance should be 
reported.  The Board notes in particular that the evidence of 
record does not indicate that the veteran had received 
specific notification or information from which he should 
have realized that failure to report the wife's inheritance 
would create an overpayment of pension benefits.  

The evidence of record, and the testimony of the veteran and 
his wife at the July 199 videoconference hearing reflects 
that, following the termination of the veteran's monthly $142 
pension benefit, the SSI benefit his wife had been receiving 
was apparently also terminated.  The veteran and his spouse 
used the $30,535 inheritance to buy the house in which they 
were living, which they had been renting for many years.  The 
veteran and his wife remained liable, however, for monthly 
loan payments in the amount of slightly more than $200.  
Their monthly expenses continued to include food, utilities, 
telephone, and other normal expenses, and that their food 
expenses were about $400 monthly, in part because the 
veteran's wife, who was diabetic, had to be very careful 
about the types of food she ate.  Utilities, heat, and 
transportation costs were in excess of $150 monthly.  
Additionally, their expenses included home insurance, car 
insurance, and real estate taxes.  The hearing testimony 
reflected that the veteran and his wife required about $150 
monthly for medications, and that the veteran's wife had no 
health care insurance, having lost the health care 
eligibility card that was a part of her Social Security 
supplemental Income benefits, which had been terminated for 
excess income.

The evidence of record and the videoconference hearing 
testimony establishes that the veteran and his spouse had a 
monthly income of $798, the veteran's SSD benefit, from which 
his Medicare premiums were deducted.  By the time the bank 
also took out the loan payments, the veteran and his wife had 
approximately $500 from which to meet their monthly basic 
expenses, averaging more than $700.  The Board notes that the 
calculated monthly expenses included the most basic expenses 
only, and did not include such items as clothing or home or 
appliance repair.  

The veteran timely requested waiver of collection of the 
debt, citing undue hardship.  In March 1999, the COWC 
considered the veteran's request for waiver and denied it.  
The COWC found that there was no fraud, misrepresentation or 
bad faith.  38 U.S.C.A. § 5302(c) (West 1991).  The veteran 
was, however, found to be at fault in the creation of the 
debt, in that he failed to timely notify VA of the income to 
his wife.  It was determined that the veteran would be 
unjustly enriched if the overpayment were not collected.

The law precludes waiver recovery of an overpayment or waiver 
of collection of any indebtedness where fraud, 
misrepresentation, or bad faith is found to exist on part of 
the appellant.  38 U.S.C.A. § 5302 (c) (West 1991).  The 
Board's review of the record reflects that that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5107(b) (West 
1991).  The Board agrees that the record contains no 
indication of fraud, misrepresentation or bad faith on the 
part of the veteran.  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

Nevertheless, before recovery of this indebtedness from the 
veteran can be waived, it must also be shown that it would be 
against the principles of equity and good conscience to 
require repayment of the debt to the Government.  38 C.F.R. 
§§ 1.963, 1.965.  Governing regulations provide that standard 
of "Equity and Good Conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of the debtor against the VA fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1999).  See also Cullen v. Brown, 5 
Vet. App. 510, 511-12 (1993).

In considering these factors, the Board notes that the 
veteran may have again become eligible for pension benefits 
after July 1, 1999.  It is not clear whether he has begun 
receiving pension benefits again since that time.  It also 
appears that the veteran's wife might again become eligible 
for SSI and medical benefits.  It is not clear whether the 
veteran and his wife have again applied for or have been 
granted such benefits. 

However, given that the additional family income in 1998 to 
purchase a home, and the additional income is not now 
available to pay monthly expenses, even though those monthly 
expenses have been reduced, the veteran's financial situation 
is such that recovery of the debt would cause significant 
financial hardship on the veteran and his wife.  Until some 
of the terminated benefits are reinstated, and unless the 
reinstated benefits are in excess of $400, the veteran and 
his wife will not meet their most basic expected monthly 
expenses in any month.    

It is clear that collection of the $1,062 overpayment would 
result in hardship, and would defeat the purpose for which 
pension benefits are paid.  Failure to make restitution of 
the overpayment would not result in an unfair gain to the 
veteran, since reduction of the family's monthly expenses by 
ending the need to pay rent may result is decreased benefits 
eligibility.  

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, recovery of the 
indebtedness in the calculated amount of $1,062 should be 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation benefits, in the calculated amount of 
$1,062, is granted.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

